Case 1:16-cv-20924-JJO Document 536 Entered on FLSD Docket 08/24/2020 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:16-cv-20924-JJO

  INCARDONE et al.,

          Plaintiff(s),
  v.

  ROYAL CARIBBEAN CRUISES, LTD,

        Defendant(s).
  _______________________________________/

                                    NOTICE OF WITHDRAW

       PLEASE TAKE NOTICE that attorney, Adam C. Finkel, Esq., no longer works for the law

  firm that represents the Defendant in this matter. As such, he hereby withdraws as attorney of

  record in the above-captioned cause.

       Dated: August 24, 2020


                                               Respectfully Submitted,

                                                   THE HAGGARD LAW FIRM, P.A.
                                                   Attorney
                                                   330 Alhambra Circle, First Floor
                                                   Coral Gables, Florida 33134
                                                   Phone:    (305) 446-5700
                                                   Fax:      (305) 446-1154

                                                   BY: /s/ Adam Finkel        __
                                                       ADAM C. FINKEL, ESQ.
                                                       ACF@HaggardLawFirm.com
                                                       APortell@HaggardLawFirm.com
                                                       Florida Bar No.: 10505




                                                  1
